                      Case 1:19-cv-05819-LGS Document 20 Filed 10/24/19 Page 1 of 3
O AO 121 (6/90)
TO:

                  Register of Copyrights                                                           REPORT ON THE
                  Copyright Office                                                         FILING OR DETERMINATION OF AN
                  Library of Congress                                                             ACTION OR APPEAL
                  Washington, D.C. 20559                                                       REGARDING A COPYRIGHT



     In compliance with the provisions of 17 U.S.C. 508, you are hereby advised that a court action or appeal has been filed
on the following copyright(s):
                                                                     COURT NAME AND LOCATION
        G
        ✔ ACTION           G APPEAL                                   US District Court SDNY, 500 Pearl Street, New York NY 10007
DOCKET NO.                      DATE FILED
         19cv5819                         6/20/2019
PLAINTIFF                                                                         DEFENDANT
 Strike 3 Holdings, LLC                                                           John Doe




       COPYRIGHT
                                                            TITLE OF WORK                                              AUTHOR OR WORK
    REGISTRATION NO.

1                                See attached

2

3

4

5



      In the above-entitled case, the following copyright(s) have been included:
DATE INCLUDED                   INCLUDED BY
                                         G Amendment                 G Answer               G Cross Bill           G Other Pleading
       COPYRIGHT
                                                            TITLE OF WORK                                              AUTHOR OF WORK
    REGISTRATION NO.

1

2

3                                                                     .


    In the above-entitled case, a final decision was rendered on the date entered below. A copy of the order or judgment
together with the written opinion, if any, of the court is attached.
COPY ATTACHED                                                WRITTEN OPINION ATTACHED                                     DATE RENDERED

            G Order        G Judgment                                     G Yes        G No

CLERK                                                        (BY) DEPUTY CLERK                                            DATE

Ruby J. Krajick                                              C. Foley                                                              10/24/2019
                  1) Upon initiation of action,               2) Upon filing of document adding copyright(s),     3) Upon termination of action,
                     mail copy to Register of Copyrights         mail copy to Register of Copyrights                  mail copy to Register of Copyrights
DISTRIBUTION:
                  4) In the event of an appeal, forward copy to Appellate Court               5) Case File Copy



        Print                       Save As...                                                                                             Reset
                                Case
                                Case 1:19-cv-05819-LGS
                                     1:19-cv-05819-LGS Document
                                                       Document 4-1
                                                                20 Filed
                                                                    Filed 10/24/19
                                                                          06/21/19 Page
                                                                                   Page 21 of
                                                                                           of 32
                                                         Exhibit A to the Complaint
Location: New York, NY                                                                                 IP Address: 72.80.127.33
Total Works Infringed: 28                                                                              ISP: Verizon Fios
 Work         Hash                                     UTC                  Site          Published        Registered       Registration
 1            24AE3812ECC6B6C2A00EAFCCA42FCAFCE17F3EDC 03/31/2019           Vixen         03/30/2019       04/29/2019       PA0002169943
                                                       17:11:43
 2            132E0782A298ADD3C5CDAA3B0AD3072B3E13BB95 02/28/2019           Blacked Raw   02/26/2019       03/31/2019       PA0002163980
                                                       04:41:00
 3            1AA3C0F46C86B024327B18536E8198E11D263218 03/18/2019           Tushy         03/17/2019       04/08/2019       PA0002164888
                                                       16:38:18
 4            1F722C52415B40FEACCCB7B6334EA08C85BBC5B5 03/11/2019           Blacked Raw   03/08/2019       04/29/2019       PA0002169934
                                                       15:12:55
 5            36602A2A8598380F67FF6FCEBD7FCD97ED374F38 03/20/2019           Blacked Raw   03/18/2019       04/08/2019       PA0002164883
                                                       14:30:38
 6            3A3DD7C8DBB7E5B223555D26F27B64B7090A3E57 12/28/2018           Blacked       12/26/2018       02/02/2019       PA0002155307
                                                       05:32:39
 7            4565CA245E7615875CF6103EF72459933D90A612 01/17/2019           Blacked       01/15/2019       02/02/2019       PA0002155371
                                                       05:08:47
 8            53DD9DA9E0B24B4961098D0683C348309445E260 12/28/2018           Vixen         12/25/2018       01/22/2019       PA0002147901
                                                       06:05:44
 9            59BBB32A1C085F460AAFB1329242C36691D072A1 01/09/2019           Blacked Raw   01/07/2019       02/02/2019       PA0002155390
                                                       15:53:16
 10           66F26E9432427C93193C238098E035ABC6099E87 01/14/2019           Tushy         01/11/2019       01/22/2019       PA0002147904
                                                       14:43:15
 11           7B75F10ACF4BAA5B3A8D5265CFCAC24A2F0E0B18 01/28/2019           Tushy         01/26/2019       02/22/2019       PA0002155150
                                                       17:44:58
 12           7C99E492EC61646CED06952C682B68AACFCD7C33 02/28/2019           Vixen         02/23/2019       04/29/2019       PA0002169931
                                                       04:56:49
 13           8A52F0878F22B9AC4A7C01099B96A2F81B54B128 03/08/2019           Tushy         03/07/2019       03/31/2019       PA0002163981
                                                       14:55:45
 14           8B84870625941F984BA357806583B9F62C6D5F9D 02/01/2019           Tushy         01/31/2019       02/22/2019       PA0002155140
                                                       16:16:59
 15           8BCB7B06AB36EDCC1B53F56BC6B1329DB9D48900 01/23/2019           Tushy         01/21/2019       02/22/2019       PA0002155131
                                                       15:27:20
 16           A5771BCE0E8944ACFDE663D1705F22C29E8104BF 03/17/2019           Vixen         03/15/2019       04/08/2019       PA0002164872
                                                       18:07:56
 17           A7671D9A943B4580C4CA097645722A9860A70621 12/31/2018           Vixen         12/30/2018       01/22/2019       PA0002147900
                                                       19:00:12
                         Case
                         Case 1:19-cv-05819-LGS
                              1:19-cv-05819-LGS Document
                                                Document 4-1
                                                         20 Filed
                                                             Filed 10/24/19
                                                                   06/21/19 Page
                                                                            Page 32 of
                                                                                    of 32
Work   Hash                                       UTC          Site          Published    Registered   Registration
18     AAB43732CA29D96F72C32A4D7590FD1111D8A86C   04/05/2019   Vixen         04/04/2019   04/29/2019   PA0002169968
                                                  13:23:35
19     B189F7154051D8613DD8D381642B96A7F2B3D6EE   03/25/2019   Blacked Raw   03/23/2019   04/08/2019   PA0002164877
                                                  13:49:45
20     BD854768B2F7F60A088E5A249207DEACEE5A7CD0   02/15/2019   Vixen         02/13/2019   03/11/2019   PA0002158413
                                                  18:40:51
21     C49AEC5636CEE48A256215D292AA9529A653CBDD   01/23/2019   Blacked       01/20/2019   02/22/2019   PA0002155135
                                                  15:36:27
22     C60F238231FA7D72F30AD0AC8AEE75366CE5E5E8   02/11/2019   Blacked       02/09/2019   03/11/2019   PA0002158599
                                                  17:32:05
23     C9B0FE824EC74B4492017E5AA090C08B4314BF82   01/23/2019   Vixen         01/19/2019   02/22/2019   PA0002155139
                                                  15:38:39
24     D4130E59A4F7FAA536754AB19E46653D45AA46FF   02/15/2019   Blacked       02/13/2019   03/11/2019   PA0002158597
                                                  18:48:27
25     D4C4F2E93F58EE586FCFBA4A3034783CB97E59AE   02/22/2019   Blacked Raw   02/21/2019   04/29/2019   PA0002170356
                                                  15:48:11
26     D61C5F04FDAB44544326F33150221B2E8A0538C6   03/25/2019   Tushy         03/22/2019   04/08/2019   PA0002164887
                                                  13:57:01
27     DBD37806A272E34CF33F9EDAF8BDA6391FF8F7C0   03/08/2019   Blacked       03/06/2019   03/31/2019   PA0002163978
                                                  15:12:23
28     DCBE768B9794A804EED1BD6C3027B1D9C0B8886F   02/19/2019   Blacked Raw   02/16/2019   03/11/2019   PA0002158595
                                                  15:20:32
